FILE COPY



Josefina Alexander Gonzalez,                                             Raymond De Leon, et s
       et al.Appellant/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 9, 2014

                                       No. 04-14-00751-CV

                             Josefina Alexander GONZALEZ, et al.,
                                           Appellants

                                                  v.

                                    Raymond DE LEON, et al.,
                                           Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014-CVQ-001098-D4
                          Honorable Oscar J Hale, Jr., Judge Presiding

                                          ORDER

        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record in writing and pay for the record. It is therefore ORDERED that
appellant provide written proof to this court within ten days of the date of this order that: (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; and (2)
the appellant has requested the court reporter to prepare the reporter’s record, which request must
designate the portions of the proceedings and the exhibits to be included. See TEX. R. APP. P.
34.6(b)(1). The reporter’s record must be filed no later than two weeks after the date appellant’s
written proof is filed with this court.

                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court